      Case 6:19-cv-01033-JWB-GEB Document 159 Filed 03/10/21 Page 1 of 14




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

DESTINY CLARK,                                        )
                                                      )
                        Plaintiff,                    )
                                                      )
v.                                                    )      Case No. 19-1033
                                                      )
NEWMAN UNIVERSITY, INC.                               )
              Defendants,                             )
                                                      )

              RESPONSE TO DEFENDANT’S OBJECTION TO REPORT AND
                             RECOMMENDATION

          COMES NOW Plaintiff, Destiny Clark, by and through her attorneys, Jennifer M. Hill

and Corey M. Adams of McDonald Tinker PA, and submits the following response to

Defendant’s Objection to Report and Recommendation. For the reasons stated herein,

Defendant’s objection should be overruled.

     I.      INTRODUCTION

          This lawsuit arises out of claims by the former employee of Newman University, Inc.

(“Newman”) regarding Newman’s violations of, among other laws, Title VII, Title IX, and the

Equal Pay Act. Specific to Ms. Clark, she alleges that Newman University violated Title VII of

the Civil Rights Act of 1964, the Equal Pay Act pursuant to 29 U.S.C. § 206(d), Title IX of

Education Amendments of 1972, and Kansas common law. As to the federal claims, Ms. Clark

claims that, by subjecting Ms. Clark to discrimination on the basis of her gender, retaliation for

filing a Title IX complaint up to and including her apparent “suspension” during the Title IX

investigation, the apparent adoption of the conduct of Ms. Clark’s supervisor, and the continuing

hostility and blatant unprofessionalism she was subjected to daily which constitute a hostile work

environment, Defendant is liable under these federal statutes.
     Case 6:19-cv-01033-JWB-GEB Document 159 Filed 03/10/21 Page 2 of 14




         Ms. Clark was employed by Newman for nearly three years as the head volleyball coach

and the unpaid strength and conditioning coach. Ms. Clark was awarded “Coach of the Year” the

first two years of her employment. Never in any documentation, allegations, pleadings, or other

evidence to date has Ms. Clark’s character, her interaction with the Catholic church and Catholic

faith or other religious issues been related to the prosecution or defense of her claims. Catholic

values and traditions are not mentioned in her evaluations, coaching emails from her supervisors

or other evidence in the record. There is no evidence in the record that Defendant can or will

demonstrate that Ms. Clarks conduct as a volleyball coach violates any doctrine of the Catholic

faith.

         Discovery in this lawsuit began in May of 2019. Since that time, the parties have

tirelessly engaged in extensive discovery. As noted in the Court’s Memorandum and Order (Doc.

156), the parties engaged in numerous Court hearings regarding discovery throughout the

beginning and middle of 2020. Defendant first sought agreement from Plaintiff’s counsel to add

an affirmative defense under the Religious Freedom Restoration Act (“RFRA”) on October 15,

2020, roughly 16 months after discovery opened in this case, and nearly 15 months after the

deadline to amend a pleading had passed. This request came after over a year of multiple rounds

of request for documents, interrogatories, and request for admissions. In that time, Plaintiff’s

deposition had been taken, and the Plaintiff was aggressively attempting to set the deposition of

several defense witnesses, which took over two months to finalize. At that time, the discovery

deadline was January 8, 2021, and the parties seemed able to make that deadline.

         Defendant’s expert disclosure was set for December 4, 2020. However, after request from

Defendant’s counsel to extend that disclosure deadline a month, the parties agreed to extend

Defendant’s expert disclosure deadline to January 8, 2021 (the day discovery was set to close). It



                                                 2
     Case 6:19-cv-01033-JWB-GEB Document 159 Filed 03/10/21 Page 3 of 14




is true that in the Court’s Memorandum and Order (Doc. 156), discovery was extended to give

Plaintiff time to serve her expert disclosure. However, that was made necessary only due to the

fact that Defendant had extended their expert disclosure deadline, and refused to reciprocate a

short extension to Plaintiff for her expert disclosure, making necessary over a month of

additional motion practice. All things considered, Plaintiff’s discovery in the case had concluded

on January 8, 2021, except for her unanticipated need for the retainer of a rebuttal expert.

         Defendant passionately argues that it sought to amend its affirmative defenses just over 3

months after it was on notice that the RFRA defense existed. This argument, however, is

meritless because the RFRA defense has existed in its current form at least since 2012 when the

Supreme Court’s decision in Hosanna-Tabor Evangelical Lutheran Church & Sch. v. E.E.O.C.,

565 U.S. 171, 185, 132 S. Ct. 694, 704, 181 L. Ed. 2d 650 (2012). Accordingly, Defendant had

sufficient notice of the RFRA defense well before it originally answered Plaintiff’s Complaint,

and certainly well before the deadline to amend pleadings had passed.

         Defendant has not acted prudently or reasonably in adding its affirmative defense under

RFRA. Instead, if the amendment were allowed, Defendant would be given the opportunity to

tactically drop a complete defense to all of Plaintiff’s claims on the eve of the close of discovery.

Certainly, Plaintiff was not given the opportunity to fully explore the defense during the roughly

16 months of discovery that had already occurred. For this reason alone, Defendant’s objection

should be overruled.

   II.      ARGUMENTS AND AUTHORITIES

         1. Standard of Review

         Defendant argues its Motion to Amend should be governed by Rule 15 of the Federal

Rules of Civil Procedure. This Rule states in relevant part:



                                                  3
     Case 6:19-cv-01033-JWB-GEB Document 159 Filed 03/10/21 Page 4 of 14




           (a) Amendments Before Trial.

               (2) Other Amendments. In all other cases, a party may amend its pleading
               only with the opposing party’s written consent or the court’s leave. The
               court should freely give leave when justice so requires.
FED. R. CIV. PRO., R. 15 (a)(2).

       However, as this Court recently noted in Schlup v. Depositors Ins. Co., No. 19-2095-

HLT-GEB, 2020 WL 5094709, at *12 (D. Kan. Aug. 28, 2020), “when a proposed amendment is

offered after the deadline to amend pleadings has passed, Fed. R. Civ. P. 16(b)(4) is implicated.”

Rule 16 relates to the pretrial conference and management of the schedule for the case.

Specifically, Rule 16(b)(4) states:

           (b) Scheduling.

               (4) Modifying a Schedule. A schedule may be modified only for good
               cause and with the judge’s consent.

FED. R. CIV. PRO., R. 16 (b)(4).

       Again, based on this court’s analysis in Schlup, it is noted that:

       When considering a motion to amend the pleadings filed past the scheduling order
       deadline, “judges in this District have consistently applied a two-step analysis based
       on both Rule 16(b) and Rule 15(a).” In such cases, the court “first determines
       whether the moving party has established good cause within the meaning of Rule
       16(b)(4) so as to justify allowing the untimely motion.” Only after finding good
       cause has been shown will the court proceed to the second step and evaluate
       whether the broader Rule 15(a) standard for amendment has been satisfied.

Schlup, No. 19-2095-HLT-GEB, 2020 WL 5094709, at *12.

       2. Good Cause

       Defendant claims that the Supreme Court of the United States “extensively expanded”

what is called the “ministerial exception,” a defense grounded in RFRA, which bars certain

employment discrimination claims. Defendant’s claim that the Supreme Court “extensively

expanded” the ministerial exception is false.


                                                 4
     Case 6:19-cv-01033-JWB-GEB Document 159 Filed 03/10/21 Page 5 of 14




        Absent showing that new case law controls this case, Defendant utterly fails to establish

any “good cause” to allow its requested amendment. As this court noted in Schlup, Rule 16(b)(4)

requires Defendant to “show that the amendment deadline could not have been met even if it had

acted with due diligence.” Further, a lack of prejudice to the opposing party is sufficient to

establish “good cause”.

        RFRA has been federal law since 1993. It’s implication in employment litigation when

the employer is a religious institution has similarly been at issue for decades. The recent decision

Our Lady of Guadalupe Sch. did not change the RFRA defense, but instead reversed Ninth

Circuit decisions that improperly applied the 2012 case Hosanna–Tabor Evangelical Lutheran

Church & Sch. v. E.E.O.C., 565 U.S. 171, 188, 132 S.Ct. 694, 181 L.Ed.2d 650 (2012). Indeed,

the Supreme Court in Our Lady of Guadalupe Sch. clearly stated on multiple occasions that the

plaintiffs there “qualify for the exemption we recognized in Hosanna-Tabor.” Id. at 2066. The

defense was already recognized in the Hosanna-Tabor decision.

        Nothing about the Our Lady of Guadalupe Sch. case allows a new wholescale attack of

Ms. Clark’s character apparently planned by Defendant. There is absolutely no “good cause”

available in this case because the Our Lady of Guadalupe Sch. doesn’t change the law or

defenses that were available to the Defendant’s prior to the issuance of the decision.

        The First Amendment to the United States Constitution provides that “Congress shall

make no law respecting an establishment of religion, or prohibiting the free exercise thereof.”

Among other things, the First Amendment protects the right of churches and other religious

institutions to decide matters of faith and doctrine without court intrusion. It is true that this

doctrine has been well established in Supreme Court rulings. See Hosanna-Tabor Evangelical




                                                   5
     Case 6:19-cv-01033-JWB-GEB Document 159 Filed 03/10/21 Page 6 of 14




Lutheran Church & Sch. v. E.E.O.C., 565 U.S. 171, 185, 132 S. Ct. 694, 704, 181 L. Ed. 2d 650

(2012).

          Rooted in the religion clauses of the First Amendment, the ministerial exception

“precludes application of [employment discrimination laws] to claims concerning the

employment relationship between a religious institution and its ministers.” Hosanna–Tabor

Evangelical Lutheran Church & Sch. v. E.E.O.C., 565 U.S. 171, 188, 132 S.Ct. 694, 181 L.Ed.2d

650 (2012) (collecting cases); see also, e.g., E.E.O.C. v. Catholic Univ. of Am., 83 F.3d 455, 461

(D.C. Cir. 1996) (stating that the ministerial exception “precludes civil courts from adjudicating

employment discrimination suits by ministers against the church or religious institution

employing them”). As stated by courts across the country, church must “not be constrained in its

dealings with [ministers] by employment laws that would interfere with the church's internal

management, including antidiscrimination laws.” Tomic v. Catholic Diocese of Peoria, 442 F.3d

1036, 1040 (7th Cir. 2006), abrogated in part on other grounds by Hosanna–Tabor, 565 U.S. at

195 n.4, 132 S.Ct. 694. The ministerial exception was recognized to preserve a church's

independent authority in matters involving the employment of important positions within a

religious organization. See id. Recently, the Supreme Court of the United States in Our Lady of

Guadalupe Sch. v. Morrissey-Berru, 140 S. Ct. 2049, 2061, 207 L. Ed. 2d 870 (2020)

readdressed this already firmly established doctrine.

          In the recent Supreme Court case, Our Lady of Guadalupe Sch. v. Morrissey-Berru, 140

S. Ct. 2049, 2066, 207 L. Ed. 2d 870 (2020), the Court looked to its prior ruling in Hosanna-

Tabor, where a kindergarten and fourth grade teacher at an Evangelical Lutheran school filed

suit in federal court claiming that she had been discharged because of a disability, in violation of

the Americans with Disabilities Act of 1990 (ADA), 42 U.S.C. § 12112(a). In Hosanna-Tabor,



                                                  6
     Case 6:19-cv-01033-JWB-GEB Document 159 Filed 03/10/21 Page 7 of 14




decided in 2012, the school responded that the real reason for the plaintiff’s dismissal was her

violation of the Lutheran doctrine that disputes should be resolved internally and not by going to

outside authorities. The Supreme Court of the United States held that her suit was barred by the

ministerial exception and noted that it “concern[ed] government interference with an internal

church decision that affects the faith and mission of the church.” Hosanna-Tabor, 565 U.S. at

190, 132 S.Ct. 694. Although the Court declined “to adopt a rigid formula for deciding when an

employee qualifies as a minister,” the Court noted that the facts of the plaintiff’s employment

were “enough for us to conclude, in this our first case involving the ministerial exception, that

the exception covers [plaintiff], given all the circumstances of her employment.” Id., at 190–191.

The Court in Hosanna-Tabor identified 4 factors that led to their decision: (1) that her church

had given plaintiff the title of “minister, with a role distinct from that of most of its members”;

(2) plaintiff’s position “reflected a significant degree of religious training followed by a formal

process of commissioning”; (3) “[plaintiff] held herself out as a minister of the Church by

accepting the formal call to religious service, according to its terms,” and by claiming certain tax

benefits; and (4) “[plaintiff’s] job duties reflected a role in conveying the Church's message and

carrying out its mission.” Id. at 191-192.

       In Our Lady of Guadalupe Sch., the Supreme Court was tasked to determine whether the

Ninth Circuit erred in two separate cases in which it held that the ministerial exception did not

apply. Our Lady of Guadalupe Sch., 140 S. Ct. at 2066. In the case, two teachers, both grade-

school teachers, were terminated for different reasons. One sued under the ADA and the other

sued under the ADEA. Both taught all subjects for their respective grade, including religion.

Their teaching contracts stated that they were to lead the students in their faith. Id.




                                                  7
     Case 6:19-cv-01033-JWB-GEB Document 159 Filed 03/10/21 Page 8 of 14




        The plaintiffs in those cases argued for a rigid test in determining whether the ministerial

exception applied, arguing that courts should begin by deciding whether the first three

circumstances—a ministerial title, formal religious education, and the employee's self-

description as a minister—are met and then, in order to check the conclusion suggested by those

factors, ask whether the employee performed a religious function. The Supreme Court rejected

this argument, stating that Hosanna-Tabor already held that a rigid test for the ministerial

exception would be inappropriate. It stated that the fundamental protection established by the

ministerial exception is that:

        When a school with a religious mission entrusts a teacher with the responsibility
        of educating and forming students in the faith, judicial intervention into disputes
        between the school and the teacher threatens the school's independence in a way
        that the First Amendment does not allow.

Id. at 2069. The Court held that establishing a rigid formula would too heavily intertwine courts

into the functions of religious institutions.

        Accordingly, the Court independently addressed the two plaintiffs’ positions to determine

whether the purpose of the ministerial was implicated. The Court stated that:

        When we apply this understanding of the Religion Clauses to the cases now before
        us, it is apparent that [plaintiffs] qualify for the exemption we recognized
        in Hosanna-Tabor. There is abundant record evidence that they both performed
        vital religious duties. Educating and forming students in the Catholic faith lay at
        the core of the mission of the schools where they taught, and their employment
        agreements and faculty handbooks specified in no uncertain terms that they were
        expected to help the schools carry out this mission and that their work would be
        evaluated to ensure that they were fulfilling that responsibility. As elementary
        school teachers responsible for providing instruction in all subjects, including
        religion, they were the members of the school staff who were entrusted most
        directly with the responsibility of educating their students in the faith. And not only
        were they obligated to provide instruction about the Catholic faith, but they were
        also expected to guide their students, by word and deed, toward the goal of living
        their lives in accordance with the faith. They prayed with their students, attended
        Mass with the students, and prepared the children for their participation in other
        religious activities.



                                                  8
     Case 6:19-cv-01033-JWB-GEB Document 159 Filed 03/10/21 Page 9 of 14




Id. at 2066. The Court noted that although “their positions did not have all the attributes of [the

plaintiff in Hosanna-Tabor],” including the fact that their titles did not include “minister,” the

Court held that “their core responsibilities as teachers of religion were essentially the same.” Id.

       Defendant’s suggestion that Our Lady of Guadalupe Sch. changed law related to the

ministerial exception is simply untrue. Our Lady of Guadalupe Sch. overturned the Ninth Circuit

in two cases where the Hosanna-Tabor holding was not properly applied. The ministerial

exception was addressed and applied in 2012. See Our Lady of Guadalupe Sch., 140 S. Ct. at

2066 (“In holding that Morrissey-Berru and Biel did not fall within the Hosanna-Tabor

exception, the Ninth Circuit misunderstood our decision… It is true that [the plaintiff in

Hosanna-Tabor]’s title included the term “minister,” but we never said that her title (or her

reference to herself as a “minister”) was necessary to trigger the Hosanna-Tabor exception.”).

Our Lady of Guadalupe Sch. did not create new law.

       Defendant even suggests that “the ‘ministerial exception’ applies to more than just

ministerial employees”, which was a change in the law following Our Lady of Guadalupe Sch.

However, even that argument is not correct. The Court in Our Lady of Guadalupe Sch. stated in

no uncertain terms that the exception only applied to “ministers.” Our Lady of Guadalupe Sch.,

140 S. Ct. at 2063. Indeed, citing to Hosanna-Tabor, the Court stated that the ministerial

exception should “focus on the function performed by persons who work for religious bodies”,

not simply the role of the religious institution for which the employee works. Id. (citing

Hosanna-Tabor, 565 U.S. at 198). Although the title “minister” is not necessary to the defense,

the finding that an individual could be fairly characterized as a minister is required. Our Lady of

Guadalupe Sch., 140 S. Ct. at 2069–70 (Concurrence of Justice Thomas) (“I write separately,




                                                  9
    Case 6:19-cv-01033-JWB-GEB Document 159 Filed 03/10/21 Page 10 of 14




however, to reiterate my view that the Religion Clauses require civil courts to defer to religious

organizations’ good-faith claims that a certain employee's position is “ministerial.”).

       Finally, Defendant argues that 42 U.S.C. § 2000bb-1(a) prevents this Court from

rejecting the untimely amendment of its affirmative defense because applying Fed. R. Civ. Pro.

R. 16 (b)(4) would substantially burden their exercise of religion. Of note, Defendant, as it does

throughout its brief, cites to pre-Our Lady of Guadalupe Sch. for the proposition that the RFRA

defense applied well before 2020. Notwithstanding, this argument cannot stand. Clearly courts

regularly apply procedural rules and statutes to a party’s First Amendment claim, including

applying the statute of limitations to dismiss First Amendment claims. See Owens v. Okure, 488

U.S. 235, 251, 109 S. Ct. 573, 582, 102 L. Ed. 2d 594 (1989). Defendant cannot bypass Fed. R.

Civ. Pro. R. 16 (b)(4) by making a blanket argument that procedural rules cannot apply to

defenses under RFRA. Without a showing of good cause, Defendant’s untimely defenses should

not be allowed.

       3. Futility

       Although Judge Birzer did not rule that the RFRA amendment would be futile, this Court

has de novo review. Fed. R. Civ. P. 72(b)(3). Accordingly, this Court can find that Judge Birzer’s

decision was proper for separate reasons from Judge Birzer’s decision.

       Here, Defendant has presented no argument to suggest that the ministerial exception, as

explained in Our Lady of Guadalupe Sch., would apply to a college volleyball coach. There is no

allegation that Ms. Clark taught any form of religion, that she was obligated to pray with her

players (or even that she did pray with her players), or that she had any role in the religious

upbringing of the college students. The plaintiffs in both Our Lady of Guadalupe Sch. and

Hosanna-Tabor involved grade school teachers tasked to teach the impressionable minds of



                                                 10
    Case 6:19-cv-01033-JWB-GEB Document 159 Filed 03/10/21 Page 11 of 14




grade school students. Those plaintiffs were either called ministers, given a ministerial role, or, at

very least, tasked to teach religion to students. As stated in Our Lady of Guadalupe Sch. and

Hosanna-Tabor, the inquiry is into the position, not the institution. Thus, Defendant’s bare

argument that it is a religious institution is not enough to show application of the ministerial

exception in this case. Defendant presents no evidence that Ms. Clark’s position could even

possibly be fairly characterized as ministerial.



       4. Undue Prejudice

       Discovery should have been concluded by now. Notwithstanding, even with the Court’s

extension to allow for the service of Plaintiff’s rebuttal expert disclosure, discovery will now

close in about 2 weeks. Despite Defendant’s argument to the contrary, Plaintiff would be

required to do additional discovery on a RFRA defense. Indeed, RFRA could act as a complete

bar to Plaintiff’s claims without even getting to the merits of whether Defendant violated Title

IX or retaliated against Plaintiff. Plaintiff cannot simply rely on the non-targeted discovery that

has taken place to-date to address such an overwhelming affirmative defense.

       If Plaintiff is now required to conduct discovery on issues related to Defendant’s

Religious Order’s mission or Plaintiff’s job duties as it applies to the RFRA affirmative defense,

an entirely new set of discovery must be completed. Defendant must identify all witnesses with

information about the religious tenants of Defendant and even more largely, the Catholic church

and how such doctrines of the faith are applied to all employees, whether coaches are required to

incorporate issues of faith into their work, the habits and behaviors of all coaches and whether

Ms. Clark is being singled out or discriminated against based on the defense. There will likely be

unknown additional depositions that need to be scheduled to evaluate whether Defendant has any



                                                   11
    Case 6:19-cv-01033-JWB-GEB Document 159 Filed 03/10/21 Page 12 of 14




evidence to support its new affirmative defense or whether this new “11th hour” affirmative

defense has any merit. Potentially Plaintiff would need to seek judgement on the defense through

a dispositive motion.

       Although it is true that some discovery to date has tangentially uncovered information

that might relate to Defendant’s RFRA defense, Plaintiff has in no way engaged in meaningful

discovery into the issue because it was not on notice, until the eve of depositions (that had

already been set) and discovery cutoff, that such a defense would be asserted by Defendant.

       It is worth noting that Plaintiff adamantly disagrees with Defendant’s position that RFRA

even potentially applies to Plaintiff, a college volleyball coach. Thus, until Defendant is granted

the right to add what Plaintiff believes is a futile defense, Plaintiff would have no reason to

engage in costly discovery to fully address that defense. Accordingly, Defendant’s argument that

it gave Plaintiff about 4 months to conduct discovery on the defense is disingenuous.

       Additionally, Plaintiff prepared and appeared for her complete deposition in September

2020. At that time, the vast majority of Defendant’s questions dealt with her performance as a

volleyball coach, Defendant’s employees’ actions, Ms. Clark’s Title IX complaint and issues

related to her coaching. Ms. Clark answered questions potentially relevant to Defendant’s RFRA

defense without notice that such a defense was being asserted. Accordingly, although Defendant

claims that additional discovery is not necessary, additional deposition testimony and additional

discovery on Ms. Clark’s conduct and other issues would certainly be necessary to combat

Defendant’s newly asserted affirmative defense.

       5. Timeliness

       The timeliness issue has been addressed in earlier arguments. If Our Lady of Guadalupe

Sch. had actually altered the law that applied in this case, Defendant may have a stronger



                                                 12
    Case 6:19-cv-01033-JWB-GEB Document 159 Filed 03/10/21 Page 13 of 14




argument that it was timely in seeking an amendment to its defense. That said, Defendant’s

attempt to stretch the decision well beyond its plain reading in this case must be disregarded. As

such, Defendant’s late attempt to create an entirely new theory of defense is untimely and should

be denied.

   III.      CONCLUSION

          Defendant seeks to open an entirely new theory of defense in its lawsuit—one that simply

does not apply. The proposed Amended Answer with a new defense under RFRA is not

appropriate in this case. Ms. Clark had literally zero “ministerial” duties as a volleyball coach.

Ms. Clark has complied with discovery and appeared for 7 hours of a deposition with no

implication that her moral character was the source of Defendant’s defenses. Plaintiff has no

notice as to which character trait or conduct was claimed to be in violation of Catholic doctrine.

The proposed amendment is futile, untimely and unfairly prejudicial to the Plaintiff. Ms. Clark

respectfully requests that the Court deny the Defendant’s pending motion on this issue.



                                                        Respectfully submitted,

                                                        /s/ Jennifer M. Hill
                                                        Jennifer M. Hill, #21213
                                                        Corey M. Adams, #27253
                                                        MCDONALD TINKER PA
                                                        300 W. Douglas, Ste. 500
                                                        Wichita, KS 67202
                                                        T: 316-263-5851
                                                        F: 316-263-4677
                                                        E: cadams@mcdonaldtinker.com
                                                             jhill@mcdonaldtinker.com
                                                        Attorneys for Plaintiff


                                   CERTIFICATE OF SERVICE

          I hereby certify that on March 10, 2021, I electronically filed the foregoing with the

                                                   13
    Case 6:19-cv-01033-JWB-GEB Document 159 Filed 03/10/21 Page 14 of 14




Clerk of the Court using the CM/ECF system which will send a notice of electronic filing to the

following counsel of record:

       Alan L. Rupe
       Nanette Turner Kalcik
       Ellen C. Rudolph
       Colby Millard Everett
       LEWIS BRISBOIS BISGAARD & SMITH LLP
       1605 North Waterfront Parkway, Suite 150
       Wichita, Kansas 67206
       alan.rupe@lewisbrisbois.com
       Nanette.kalcik@lewisbrisbois.com
       ellen.rudolph@lewisbrisbois.com
       colby.everett@lewisbrisbois.com
       Attorney for Defendants

                                                   /s/ Jennifer M. Hill
                                                   Jennifer M. Hill




                                              14
